United States Court of Appeals
                                                                      Fifth Circuit
                                                                   F I L E D
                     UNITED STATES COURT OF APPEALS
                              FIFTH CIRCUIT                        January 5, 2004

                                                               Charles R. Fulbruge III
                                                                       Clerk
                              No. 03-50539
                            Summary Calendar


                       UNITED STATES OF AMERICA,

                                                    Plaintiff-Appellee,

                                 versus

                      CHRISTOPHER O’NEAL JACKSON,

                                                   Defendant-Appellant.


          Appeal from the United States District Court
                for the Western District of Texas
                       (W-02-CR-00130-ALL)


Before BARKSDALE, EMILIO M. GARZA, and DENNIS, Circuit Judges.

PER CURIAM:*

     Christopher O’Neal Jackson appeals his sentence following his

conviction of possession with intent to distribute a substance

containing cocaine base, in violation of 21 U.S.C. § 841(a)(1).

Jackson maintains that the evidence the district court used in

determining    the   sentence   lacked    the   sufficient     indicia      of

reliability required by U.S.S.G. § 6A1.3.

     The evidence considered in determining Jackson’s sentence had

sufficient indicia of reliability to support its probable accuracy.



     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
See United States v. Davis, 76 F.3d 82, 84 (5th Cir. 1996).

Jackson has not met his burden of showing that the information upon

which the district court relied is materially untrue.   See id.

                                                        AFFIRMED




                                2